Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgment is made of applicant’s claim for benefit of:
Application			filing date	US Patent issued 
This is a CON of 17/315,949 	05/10/2021 	US Pat. 11294246
which is a CON of 16/901,432 	06/05/2020 	US Pat. 11002982
which is a CON of 13/126,866 	11/13/2013 	US Pat. 10684489
Claims 1-17 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In Claim 6 – The term of degree “…applying briefly a field between the first electrode structure and the second electrode structure in order to turn the liquid crystal molecules out of the plane to accelerate the restoration into the defined neutral state” cannot be ascertained by a person versed in the art, therefore is indefinite. When a term of degree is being claimed, it is necessary to include some standard for measuring those degrees. The claim is indefinite because the metes and bounds cannot be determined. Seattle Box Company, Inc. vs. Industrial Crating & Packing, Inc., 731 F. 2d 818, 221 USPQ 586 (Fed. Cir. 1984). Appropriate correction is required. 
For examination purposes the examiner considers the limitation as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-6, 9-13, 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamoto et al. JP 05188343.
Claim 1: Okamoto et al. disclose a liquid crystal light deflection device comprising: 
(Figs. 1a, 1c) a first electrode structure 40 comprising a plurality of linear electrodes 10 (many transparent electrodes 10 are arrayed in parallel, with different voltages applied to each of electrodes 10) arranged side by side, a second electrode structure 50 comprising a common electrode 20 facing the first electrode structure 10, 
(Figs. 1a, 1c) a liquid crystal layer 30 disposed between the first electrode structure and the second electrode structure 40/50 
(Fig. 1c) (#2 Second-degree light) to form a saw-tooth profile due to rotation of orientations of liquid crystal molecules 30 according to an electric field between the first electrode structure and the second electrode structure (the voltage being applied by the linear electrodes 10 to the liquid-crystal layer 30 and a sawtooth wave refractive index distribution is produced in the liquid-crystal layer 30) [0010], 
(Figs. 1a, 1b) the orientations of the liquid crystal molecules (30) in the liquid crystal layer 30 are turned into a defined neutral state (configurations #0 Zero-degree light, #1 First-degree light) by an electric field formed between adjacent linear electrodes 10 within the first electrode structure 40, before a different diffractive structure is formed by the saw-tooth profile (#2 Second-degree light).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 9: Okamoto et al. disclose a holographic display device comprising: 

a liquid crystal light deflection device comprising: 
(Figs. 1a, 1c) a first electrode structure 40 comprising a plurality of linear electrodes 10 arranged side by side (many transparent electrodes 10 are arrayed in parallel, with different voltages applied to each of electrodes 10), a second electrode structure 50 comprising a common electrode 20 facing the first electrode structure 10, 
(Figs. 1a, 1c) a liquid crystal layer 30 disposed between the first electrode structure and the second electrode structure 40/50 
(Fig. 1c) (#2 Second-degree light) to form a saw-tooth profile due to rotation of orientations of liquid crystal molecules 30 according to an electric field between the first electrode structure and the second electrode structure (the voltage being applied by the linear electrodes 10 to the liquid-crystal layer 30 and a sawtooth wave refractive index distribution is produced in the liquid-crystal layer 30) [0010], 
Regarding the limitation “a control circuits configured to control a voltage applied to the first electrode structure and a voltage applied to the second electrode structure”: Okamoto et al. disclose “to a transparent electrode 20 of the whole surface on the other transparent substrate 50, a reference voltage is applied, and to a layer of the nematic liquid crystal 30, potential varied continuously is given … Control of the light direction can be executed simply by controlling a voltage applied to each electrode. In such a way, the light direction control element of high efficiency and a small crosstalk is realized” 
(Fig. 1) the orientations of the liquid crystal molecules (30) in the liquid crystal layer 30 are turned into a defined neutral state (configurations #0 Zero-degree light, #1 First-degree light) by an electric field formed between adjacent linear electrodes 10 within the first electrode structure 40, before a different diffractive structure is formed by the saw-tooth profile (#2 Second-degree light).
Claim 15: Okamoto et al. disclose a method of controlling a liquid crystal light deflection device comprising 
(Figs. 1a, 1b, 1c) a liquid crystal layer 30 disposed between a first electrode structure and a second electrode structure 40/50 (many transparent electrodes 10 are arrayed in parallel, with different voltages applied to each of electrodes 10), 
the method comprising: 
(Fig. 1c) (#2 Second-degree light) forming a saw-tooth profile based on orientations of liquid crystal molecules in the liquid crystal layer according to an electric field formed between the first electrode structure 40 and the second electrode structure 50 (the voltage being applied by the linear electrodes 10 to the liquid-crystal layer 30 and a sawtooth wave refractive index distribution is produced in the liquid-crystal layer 30) [0010], and
(Fig. 1a) turning the orientations of the liquid crystal molecules (30) in the liquid crystal layer 30 into a defined neutral state (configurations #0 Zero-degree light, #1 First-degree light) by an electric field formed between adjacent linear electrodes 10 within the first electrode structure 40, before a different diffractive structure is formed by the saw-tooth profile (#2 Second-degree light).

Claim 2-6, 10-13, 16, 17: Okamoto et al. disclose
Claims 2, 10: (Fig. 1a) [0010] the turning into a defined neutral state (configuration #0 Zero-degree light) is a mode for turning back the liquid crystal molecules to orientations corresponding to a state where no electric fields are formed between the first electrode structure and the second electrode structure 40/50 (no voltage is applied to the nematic liquid crystal 30 layer, V0 = V1= V2) [0010];
Claims 3, 11: (Fig. 1a) (configuration #0 Zero-degree light) the electrode structure is provided on a substrate 40, the orientations corresponding to the state where no electric fields are formed are the orientations of the liquid crystal molecules parallel to the substrate (no voltage is applied to the nematic liquid crystal 30 layer V0 = V1= V2, the orientations of the liquid crystal molecules 30 are parallel to the substrate) [0010];
Claims 4, 12, 16: (Figs. 1b, 1c) the turning into a defined neutral state is performed by applying different voltages (configurations #0,  #1, or #2) to adjacent linear electrodes (selectively output one of five degrees of light: - second-degree, - first-degree, zero-degree, first-degree, and second-degree; that is, the light direction-controlling element can control light in five directions) [0010].
Claims 5, 13, 17: (Fig. 1c), wherein the adjacent linear electrodes 10 are supplied with voltages of different sign (an identical potential is applied as V0  and V1 and a potential such that V2 - V1 = Vλ  or V2 - V1 = V2λ is applied as V2, - first-degree or -second-degree light is selected) [0010].
Claim 6: (Figs. 1b, 1c) the turning into a defined neutral state is performed by applying a field between the first electrode structure and the second electrode structure in order to turn the liquid crystal molecules out of the plane to rectorate into the defined neutral state (selectively output one of five degrees of light: - second-degree, - first-degree, zero-degree, first-degree, and second-degree; that is, the light direction-controlling element can control light in five directions) [0010].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. JP 05188343 in view of Haussler US 2010/0103485.
Claims 7, 14:
Haussler teaches
the liquid crystal molecules are oriented as induced by an interaction of the dielectric anisotropy of a liquid crystal material with an applied electric field (liquid crystal cell which can perform phase modulation in which anti-parallel aligned domains of a nematic liquid crystal with a positive dielectric anisotropy) [0093].
It would have been obvious to one of ordinary skill in the art to modify Okamoto’s invention with Haussler's structure in order to provide high-quality real-time holographic reconstruction, as taught by Haussler [0016].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. JP 05188343 in view of Chen et al. US Pat. 5784141.
Claim 8:
Chen et al. teach
(Figs. 5, 6) the liquid crystal molecules 26 have a preferred orientation through an alignment layer 14 (alignment layers 14 serve to properly position and align the molecules comprising the liquid crystal material, so as to orient the molecules in a specific direction when there does not exist any external stimulus, such as a voltage, acting upon the liquid crystal device 30) [Col. 6, lines 9-15].
It would have been obvious to one of ordinary skill in the art to modify Okamoto’s invention with Chen's structure in order to provide enhanced display resolution of a visual image, as taught by Chen [Col. 1, line 10].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG V NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on M-T 6:00AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/
Primary Examiner, Art Unit 2871